  Case 17-23933      Doc 67    Filed 10/05/20 Entered 10/05/20 14:30:39             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    17-23933
DWAYNE WASHINGTON,                           )
                                             )               Chapter: 13
                                             )
                                                            Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                 ORDER GRANTING DEBTOR'S MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

   1) The Debtor is granted leave to enter into a loan with the U.S. Small Business Administration with
the following terms: loan amount of $19,500.00; repaid over a period of 30 years; an interest rate of
3.75%; and monthly payments of $96.00.




                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: October 05, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 mcolter@davidmsiegel.com
